UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 26 , 2014 (August 20 , 2014) MERCURY NEW HOLDCO , INC. (Exact name of registrant as specified in its charter) Commonwealth of Virginia 333-195850 46-5188184 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 333 E. Franklin St. Richmond, VA 23219 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (804) 887-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☒ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01. Entry into a Material Definitive Agreement. Asset Purchase Agreements On August 20, 2014, Mercury New Holdco, Inc. (“New Holdco”) entered into the following agreements (the “Purchase Agreements”): ● an Asset Purchase Agreement with LIN Television Corporation (“LIN Television”), a wholly owned subsidiary of LIN Media LLC (“LIN Media”), and Harrisburg TV, for the sale of LIN Media’s television stations WLUK-TV and WCWF-TV in Green Bay-Appleton, Wisconsin for approximately $70 million in cash; ● an Asset Purchase Agreement with LIN Television and Sinclair Communications, LLC (“Sinclair Communications”) for the sale of certain assets of the television station WTGS-TV in Savannah, Georgia, which is currently operated by LIN Media, for approximately $17.5 million in cash; ● an Asset Purchase Agreement with Media General, Inc. (“Media General”), LIN Television, LIN License Company, LLC, a wholly owned subsidiary of LIN, Hearst and WJCL Hearst Television LLC, a wholly owned subsidiary of Hearst, for the sale of LIN Media’s television station WJCL-TV in Savannah, Georgia for approximately $4.5 million in cash; and ● an Asset Purchase Agreement with Media General and Meredith Corporation for the sale of LIN Media’s television station WALA-TV in Mobile, Alabama for approximately $86 million in cash. The Purchase Agreements were entered into by New Holdco, Media General and LIN Media (and/or their subsidiaries) in order to address regulatory considerations related to the business combination of Media General and LIN Media. The Purchase Agreements each contain customary representations, warranties, covenants and closing conditions for transactions of this type, including the expiration of the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act (if applicable) and receipt from the Federal Communications Commission of consent to the transfer of control of the related broadcast licenses, and are also subject to the closing of the business combination of Media General and LIN Media pursuant to the terms of the Agreement and Plan of Merger, dated as of March 21, 2014, by and among Media General, New Holdco, Mercury Merger Sub 1, Inc., Mercury Merger Sub 2, LLC and LIN Media, as amended by Amendment No. 1 thereto, dated as of August 20, 2014.
